Citation Nr: 9900311	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of spinal meningitis and encephalitis 
(meningoencephalitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veterans petition 
to reopen a claim of entitlement to service connection for 
residuals of spinal meningitis and encephalitis.

In February and December 1997, the Board remanded this case 
to the RO.  Unfortunately, it is again necessary to remand 
this claim.  In essence, the Board finds that the RO has not 
substantially complied with the directives of the Boards 
previous remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Boards previous remands noted that the veteran had put 
VA on notice of the existence of specific evidence that, if 
submitted, might serve as a basis to reopen his claim on the 
basis of new and material evidence.  See 38 U.S.C.A. § 5103 
(West 1991); Graves v. Brown, 8 Vet. App. 522 (1996).  In a 
November 1986 written statement, the veteran had reported 
that he was treated for residuals associated with 
meningoencephalitis at the VA Medical Center (VAMC) in Miami, 
Florida.  He specifically indicated that a VA examiner 
informed him that this condition may affect my brain & 
thats why I have trouble re-membering things.  The 
veterans complete clinical records from the VAMC in Miami, 
Florida, were unequivocally requested in the prior remand 
instructions.  However, in further developing the veterans 
claim after the February 1997 remand, the RO requested his 
treatment records from this facility dated only from 1990 to 
present.  After the second December 1997 remand, the RO 
requested his treatment records from this facility dated only 
from 1986 to 1990.  Records were thereafter received dated 
from 1995 to 1998, although a computer printout revealed that 
the veteran also had appointments on October 10, and November 
25, 1986.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  Make appropriate arrangements to obtain 
the veterans complete outpatient and 
inpatient records from the VAMC in Miami, 
Florida, dated from 1962 to 1990.  The Board 
is particularly interested in any statement 
rendered by an examiner in approximately 1986 
indicating that the veteran suffers from any 
disability of the brain as the result of 
spinal meningitis and encephalitis, including 
any treatment notes dated October 10 and 
November 25, 1986.  All records maintained 
are to be requested, to include those 
maintained in paper form and those maintained 
electronically (e.g., in computer files) or 
on microfiche.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Readjudicate the veterans claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The ROs 
readjudication of the claim must comport 
with Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).

4.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
